Order entered October 5, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01314-CV

                 ESTATE OF HOWARD GILLIS THOMAS, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-10-00877-1

                                            ORDER
       Before the Court are appellant’s September 28, 2016 motion to abate appeal and remand

to the trial court for consideration of an out-of-time motion for new trial and appellees’ October

3, 2016 response to that motion. Appellant’s motion is DENIED.

       On the Court’s own motion, this appeal is removed from submission on October 11, 2016

and is ABATED pending resolution of cause number 05-16-01161-CV, Estate of Howard Gillis

Thomas, an appeal from the trial court’s order dismissing appellant’s statutory bill of review.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE